UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number 000-53027 NOTIFICATION OF LATE FILING (Check one:) o Form 10-Kr Form 20-Fo Form 11-Kx Form 10-QoForm 10-Do Form N-SAR For Period Ended: September 30, 2014 [ ]Transition Report on Form 10-K [ ]Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ]Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION V Media Corp Full Name of Registrant Former Name if Applicable Dalian Vastitude Media Group 8th Floor, Golden Name Commerical Tower 68 Renmin Road, Zhongshan District Address of Principal Executive Office (Street and Number) Dalian P.R. China 116001 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Financial and other information necessary for a complete and accurate filing are not as yet available. Management is currently working to obtain all such data.The Company was unable, without unreasonable effort or expense, to finish the process of compilinginformation necessary to complete theaudit of itsfinancial statements for the Company's Quarterly Report on Form 10-Qfor theperiodendedSeptember30, 2014 PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Guojun Wang 86 0411-82728168 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. V Media Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2014 By /s/Guojun Wang Name: Title: Guojun Wang Chief Executive Officer
